Citation Nr: 0612005	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  05-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1962 to 
May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The medical evidence shows post-traumatic stress disorder 
(PTSD) has been diagnosed in accordance with 38 C.F.R. § 
4.125(a), that is related to the veteran's period of military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  In November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for PTSD as the Board is taking 
action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 142 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d); see also Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).      

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

The record includes an April 2005 private psychological 
evaluation report.  The report includes the veteran's 
statements about stressors during service.  Amongst the 
stressors indicated are the destruction of a ship a short 
distance away from where he was sleeping, the suicide of a 
fellow serviceman, and mortar activity.  The report findings 
state, 

[a]lthough this veteran did not 
experience the kind of intense combat 
that many servicemen did in Vietnam, he 
was exposed to several rather critical 
incidents well beyond the range of normal 
human experience.  These included the 
bombing and sinking of a vessel docked 
very near him, the suicide of a fellow 
Navy man, [and] the frequent mustering in 
response to alerts . . . [H]e has 
apparently been able to find little 
relief from the emotional problems he 
brought home from Vietnam.

The diagnosis was chronic PTSD with alcohol abuse in 
sustained full remission and cannabis abuse in sustained full 
remission.  This report sufficiently establishes medical 
evidence of PTSD and links the current symptoms to in-service 
stressors.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

In this case, the veteran was awarded the Navy Achievement 
Medal with Combat "V" for his service in Vietnam from 
November 1970 to November 1971.  The citation for this award 
states that he, "was subjected to rocket and mortar 
attacks."  This is sufficient to establish that the veteran 
engaged in combat.

The evidence of record of the alleged stressors includes a 
statement written by the veteran in August 2005, pictures of 
Qui Nhon Naval Base, a map of Vietnam, and a copy of a spot 
report of an attack on a ship three years prior to the 
veteran's service in Vietnam.  In the August 2005 stressor 
letter, the veteran wrote that while serving in Vietnam, a 
ship named the ROBIN HOOD was damaged by a blast from an 
enemy charge.  The veteran stated that this blast damaged the 
building he was sleeping in.  He does not remember the date 
of this attack, however he has identified the location of the 
attack as Qui Nhon.  The veteran stated further that on a 
Sunday morning, a spotter plane was hit in the wing by an 
enemy rocket and that the base was hit by enemy mortar rounds 
that night.  He does not remember the date of this attack.  
He also wrote that he took part in a costal surveillance 
flight in an army helicopter and that during this flight the 
aircraft took a sharp turn, causing the veteran to believe 
that he was going to be thrown out an open door.  He does not 
remember the date of this flight.  The veteran also wrote 
that he witnessed the body of a support personnel who had 
committed suicide with a .45 caliber pistol.  He does not 
remember the date of the incident nor the name of the 
deceased.  Personnel records show that the veteran served in 
Vietnam from November 1970 to November 1971 and that he was 
stationed at Qui Nhon during this time.

The Board finds that the reported combat stressors, 
particularly the sapper attack on the ROBIN HOOD and the 
mortar attack on Qui Nhon, are consistent with the 
circumstances of the veteran's service.  Since the veteran is 
found to have engaged in combat and his statements are 
consistent with the circumstances of his service, this lay 
evidence is found to be conclusive as to the actual 
occurrence of the stressors.

Accordingly, as the evidence of record demonstrates a current 
diagnosis of PTSD, stressors related to the veteran's 
military service, and a nexus between the two, service 
connection for PTSD is warranted.   


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


